This is a quo warranto proceeding to test the right of the defendants to exercise the functions of directors and officers of the Standard Industrial Life Insurance Company of Louisiana, Inc., a private corporation. The defendants excepted to the suit upon the ground that the petition did not disclose a right or cause of action. After argument thereon the exception was sustained and the suit dismissed. From this judgment the plaintiffs appealed. After the appeal was lodged here, it was discovered that this court is without jurisdiction ratione materiæ, for the reason that *Page 328 
plaintiffs do not pray for a money judgment, and the petition does not disclose that the sum in dispute, if any, is $2,000. Section 10, art. 7, Constitution of 1921.
Plaintiffs, under the provisions of Act 19 of 1912, have moved for an order of court directing the transfer of the appeal to the Court of Appeal for the parish of Orleans. One of the defendants responded to the rule to show cause why the motion to transfer should not be granted and expressly consents to the granting thereof.
It is therefore ordered that this cause be transferred to the Court of Appeal for the parish of Orleans, and that the original record herein be sent to said court for filing therein as a transcript of appeal by appellants within 20 days from the date hereof. The costs in this court to be paid by appellants.